Whitfield, C. J.,
delivered the opinion of the court.
The adoption, by resolution, of the board of supervisors of the act of March 12, 1900 (Laws 1900, p. 153), merely declared that the county chose to come under that law. It was still necessary, in order that its provisions should be legally effectual and practically operative, that its essential provisions should be complied with. Among the provisions that are essential to the practical operation of the law are that the roads shall be divided into convenient links ; that the working of the roads shall be let out upon a competitive bidding ; that the bond of the contractor, shall be in double the amount of the bid ; that a list of the delinquents should be made, and dealt with as the act requires, and placed on the personal assessment roll, since otherwise there would be no legal charge against the delinquent ; and these provisions are material and vital. The act is adopted in Yalobusha county — that is, the county has chosen to come under the operation of the act. But action is necessary by the board in conformity with the provisions of the act, in order that the act may be practically administered. Every one of the provisions we have above set forth as vital to the legal operation of the act was flagrantly violated by the board of supervisors. The law has been adopted for the county, but it *404remains for the board to put it into effect by conforming to the essential provisions of the act. The result in the court below was correct in so far as the acquittal of the defendant was concerned, and, further, in so far as that action harmonizes with what we herein announce.